PER CURIAM.
David W. Lawton appeals from the revocation of his probation by the Charlotte County Circuit Court. We strike from the order of revocation of probation the finding that the appellant violated condition (5) of the terms of his probation by trespassing in violation of Section 810.09, Florida Statutes (1977). The revocation order is affirmed in all other respects.
It appears, however, from the record before us that the trial judge did not properly credit the appellant for time served in the county jail as a special condition of the probation order. State v. Jones, 327 So.2d 18 (Fla.1976). Accordingly, we must remand for resentencing, with instructions that the trial judge determine the amount of time the appellant spent in the county jail and properly credit the appellant for that time.
Affirmed in part, reversed in part, and remanded.
GRIMES, C. J., and BOARDMAN and DANAHY, JJ., concur.